       Case 2:20-cv-01050-MV-CG Document 32 Filed 04/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ANTONIO AGUIRRE CHAVEZ, et al.,

              Plaintiffs,

v.                                                      No. CV 20-1050 MV/CG

WPX ENERGY PERMIAN, LLC, et al.,

              Defendants.

                    STIPULATED ORDER TO RELEASE RECORDS

       THIS MATTER is before the Court upon the Workers’ Compensation

Administration’s Motion for Order to Release Records (the “Motion”), (Doc. 31), filed on

April 13, 2021. In its Motion, the Workers’ Compensation Administration (“WCA”)

requests an order to release records pursuant to NMSA 1978, §52-5-21 (2001) and

§11.4.1.8(A)(2) NMAC. (Doc. 31 at 1). The Court, having reviewed the Motion and the

relevant law, finds that Plaintiffs, as the parties to the workers’ compensation claims

before the WCA, are entitled to claims records pursuant to NMSA §52-5-21 and have

consented to the release of WCA claims records. The Court also finds Plaintiffs have

further consented that all parties to this case may receive a copy of the WCA claim

records.

       IT IS THEREFORE ORDERED that by no later than April 27, 2021, the WCA

shall submit to all parties a true and complete copy of all WCA documents requested in

the April 6, 2021 Subpoena Duces Tecum with the WCA Clerk of the Court’s attestation

that the file is a correct and accurate record of the agency under seal of the WCA.

       IT IS FURTHER ORDERED that the requesting party shall pay the reasonable

costs for copying of the records.
Case 2:20-cv-01050-MV-CG Document 32 Filed 04/13/21 Page 2 of 2




IT IS SO ORDERED.



                      _________________________________
                      THE HONORABLE CARMEN E. GARZA
                      CHIEF UNITED STATES MAGISTRATE JUDGE
